NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0329n.06
                             Filed: May 13, 2009

                                            No. 08-1575

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


RONDIGO, L.L.C., DELORES               )
MICHAELS, RONALD MICHAELS,             )
and KING OF THE WINDS, INC.,           )
                                       )                   ON APPEAL FROM THE
      Plaintiffs-Appellants,           )                   UNITED STATES DISTRICT
                                       )                   COURT FOR THE EASTERN
v.                                     )                   DISTRICT OF MICHIGAN
                                       )
CASCO TOWNSHIP, MICHIGAN,              )
                                       )                           OPINION
      Defendant-Appellee.              )
_______________________________________)


Before: MOORE and McKEAGUE, Circuit Judges; and FORESTER,* District Judge.

       KAREN NELSON MOORE, Circuit Judge. Plaintiffs-Appellants Rondigo, L.L.C.,

Delores Michaels, Ronald Michaels, and King of the Winds, Inc. (collectively, “Rondigo”) appeal

the order of the district court granting summary judgment in favor of Defendant-Appellee Casco

Township (“Casco” or “the Township”) in this § 1983 action. After Casco failed to approve

Rondigo’s applications to operate a composting facility in Casco, Rondigo brought claims against

Casco for violation of equal protection, due process, and First Amendment rights, and the district

court granted Casco’s motion for summary judgment on all claims. On appeal, Rondigo argues that

the district court erred (1) in deciding that Rondigo had not met the finality requirement for bringing



       *
       The Honorable Karl S. Forester, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
an equal-protection claim, (2) in granting summary judgment in favor of Casco on Rondigo’s equal-

protection claims based on gender discrimination, (3) in granting summary judgment in favor of

Casco on Rondigo’s equal-protection claims based on Casco’s singling out of Rondigo for selective

enforcement, (4) in granting summary judgment in favor of Casco on Rondigo’s substantive-due-

process claims, (5) in granting summary judgment in favor of Casco on Rondigo’s procedural-due-

process claims, and (6) in granting summary judgment in favor of Casco on Rondigo’s First

Amendment claims. For the reasons discussed below, we AFFIRM the district court’s grant of

summary judgment in favor of Casco Township.

                                       I. BACKGROUND

A. Rondigo’s Proposed Operation and the Regulatory Background

       In April 2003, Delores Michaels, through her company Rondigo, purchased a parcel of

property of approximately forty acres located at 5816 Bethuy Road in Casco Township on which she

intended to conduct a commercial yard-waste-composting operation. Although the land was zoned

industrial, Michaels was aware that Rondigo would need to obtain special land use approval from

Casco before the land could be used for the composting operation.

       The Township had first adopted commercial-composting standards in 1990, and these same

standards were in effect at the time of Rondigo’s purchase in 2003. The 1990 ordinance allowed

commercial composting as a special land use in industrial zones pursuant to § 10.03K of the Casco

Township zoning ordinance. Also as part of the zoning ordinance, Casco adopted standards and

procedures for approval of a special land use. Section 13.14 of the ordinance established standards

and procedures for approval of site plans, required for all special uses. Therefore, under § 10.03K,

a composting facility may be permitted in an industrial district only if (1) a special land use permit


                                                  2
is granted, (2) the conditions and standards in § 10.03K of the zoning ordinance are met, and (3) a

site plan is approved as in compliance with § 10.03K under the standards and procedures provided

by § 13.14.

        Since before 1990, another commercial composting facility, Indian Summer, had been

operating on Bethuy Road in the Township. Indian Summer was not subject to the 1990 composting

ordinance because it was a prior nonconforming use. Indian Summer and Casco had entered into

a consent decree in 1993 to resolve nuisance claims regarding odor emanating from the Indian

Summer facility. Indian Summer’s principal, Frederick Thompson, testified that Indian Summer had

made various improvements to the operation, including moving the operation to a different portion

of the property when part of the land was sold. The Township Supervisor, Karen Holk, testified that

it was her opinion that Indian Summer was “an existing non conforming use that was legal at the

time.” Record on Appeal (“ROA”) Vol. II at 178 (Holk Dep. at 61). The Chair of Casco’s Planning

Commission, William Ruemenapp, also testified that he believed that Indian Summer was

“grandfathered” because composting was not a special land use before 1990. ROA Vol. II at 301

(Ruemenapp Dep. at 12).

B. Rondigo’s Initial Applications

        In June 2003, Rondigo retained an engineer, Philip Porte, to prepare engineering plans for

Rondigo’s special land use and site plan applications. At that time, Porte recommended that

Rondigo complete a wetlands evaluation before proceeding with any construction activity. Also in

preparation for obtaining special land use approval, Rondigo submitted an application to the Road

Commission to construct driveway entrances and discharge storm water from a proposed detention

pond.


                                                3
       On December 1, 2003, Rondigo submitted a special land use application and a site plan

review application to Casco for approval. Pursuant to Section 15.05 of the Casco special land use

procedures, the Planning Commission was required to hold a public hearing on Rondigo’s request

for special land use approval. At the Planning Commission’s regular meeting on December 16,

2003, the Planning Commission scheduled a public hearing on Rondigo’s application for the next

regular meeting on January 20, 2004.

       Before the January hearing, the planning consultants hired by the Township, Birchler Arroyo

Associates, Inc. (“Birchler”), recommended that the special land use and site plan review

applications not be approved until Rondigo had satisfactorily addressed several issues noted in the

review. At the hearing on January 20, many community members expressed opposition to the

proposed composting operation. The Planning Commission informed Michaels that approvals and

studies from various other commissions would be necessary before approval of the applications.

Also at the hearing, Birchler suggested that Casco hire an independent drainage and compost

engineer to review the site plan. The Planning Commission then tabled Rondigo’s applications

pending the recommendation of a private drainage and compost engineer.

       On February 2, 2004, Rondigo, through Porte, submitted revised construction plans to the

Planning Commission in response to Birchler’s January 13 recommendations. Porte requested that

the revised plans be reviewed at the Planning Commission’s February 2004 meeting. Meanwhile,

the Drain Commission determined that it could not approve the plans Rondigo had submitted, and

the Road Commission requested additional information from Rondigo. On February 11, 2004,

Birchler completed a review of Rondigo’s revised plan, again concluding that they could not

recommend approval of the site plan and listing several issues to be addressed.


                                                4
       At the Planning Commission’s February 17 meeting, Rondigo’s applications were again

tabled pending reviews from the Drain Commission, the Road Commission, and the independent

composting engineer hired by Casco.       After the meeting, on February 19, 2004, the Road

Commission sent Rondigo correspondence stating that it would require certain improvements to

Bethuy Road before issuing a permit to Rondigo for use of the road. Additionally, the Township’s

independent composting engineer transmitted his review of the composting plans to Birchler and

Holk. The independent review recommended denial of the applications.

       Finally, on April 16, 2004, Michaels’s attorney sent a letter to Casco requesting that the

Planning Commission table any action on the special land use application until the Commission’s

regularly scheduled meeting in September 2004. The reason given was that Michaels needed to take

time to care for her dying mother. The letter also stated that Michaels was looking for alternative

sites for the composting operation and offering the Bethuy Road property for sale.

       On December 1, 2004, Robert Rynk, an engineer hired by Rondigo, advised Michaels and

Porte that he felt that Casco’s denial of the applications and requests for additional details were

reasonable:

                I have reviewed [Casco’s independent composting expert’s] review of the
       proposed “Bethuny Road” [sic] composting facility . . . . At this point, I would not
       consider it as a negative review. Primarily, [the expert] is recommending that you
       provide Casco Township with more details about the site and how you plan to
       operate it and market the product. That does not seem unreasonable to me, looking
       at it from the Township’s perspective. Most of the details that he is asking for are
       reasonable. If I were in the Township boards’ collective shoes, I would not accept
       your composting experience as enough proof that things will go smoothly. They
       have already heard testimony from your neighbors that maybe it won’t.

ROA Vol. I at 655 (Rynk Email 12/1/2004). As discussed below, Rondigo did not submit any

revised applications to Casco until well into 2005.


                                                5
C. Amendment of the Composting Standards

       In June 2004, while Rondigo’s applications were tabled, Casco began the process of

amending the zoning ordinance’s commercial composting standards by directing Birchler to research

and prepare amendments to the ordinance. In amending the standards, Casco relied heavily on

Rondigo’s site plan and the other materials submitted by Rondigo. Although the Township

supervisor admitted that Rondigo’s applications did prompt Casco to reevaluate its composting

standards, she also explained that the rationale for the amendment was to update the almost fifteen-

year-old standards:

       Q. What prompted the amendment of [the composting ordinance]?

       A. At that time, we had—Mrs. Michaels had applied for special land use and then
          she said we received the letter that she at that point was looking at other sites
          and it was for sale and she was coming back in September. So we hadn’t looked
          at our ordinance on composts in a long time; I think the last time was probably
          in the early nineties. So we felt at this time we should look at them and maybe
          get some more information and upgrade them. And so we looked at it.

ROA Vol. I at 622 (Holk Dep. at 24). This rationale was supported by the deposition testimony of

one of the planners employed by Birchler, who noted that the existing standards “originated from

1990 when commerical composting was in it’s [sic] infancy and regulations were only just being

adopted for the first time by many communities at that time” and stated, “We were not focus[]ing

on any particular site or particular application rather we were focusing on developing sound

standards for composting in Casco industrial district.” ROA Vol. I at 615-16 (Wenk Dep. at 27-28).

       Casco reviewed drafts of the proposed amendment at its meetings in August, September, and

October 2004. As required by the Township Zoning Act, Mich. Comp. Laws § 125.286b (repealed

2006), notice was made in The Bay Voice newspaper on October 13, 2004, of a public hearing on



                                                 6
the proposed amendment set for October 19, 2004. Rondigo was not notified individually of the

proposed amendment or the scheduled hearing. After the public hearing, the proposed amendments

were adopted, and notice of the adoption was published in The Bay Voice on December 15, 2004.

The amended ordinance became effective on December 22, 2004.

D. Rondigo’s Subsequent Actions

       Rondigo apparently did not know about the proposed amendments until Birchler forwarded

the amended composting standards to Porte on January 14, 2005. Porte met with Birchler

representatives on January 25 to discuss the new ordinance.

       On April 1, 2005, the St. Clair County Circuit Court entered a stipulated temporary

restraining order resolving Casco’s motion for an injunction against Rondigo for allegedly beginning

composting construction without Casco’s approval.

       On June 6, 2005, Rondigo was advised by its wetlands consultant that, because the site plan

affected several bordering wetlands, a wetlands delineation should be performed and Rondigo should

downsize the project to avoid the wetlands. Immediately following this communication, Porte faxed

a letter to Casco advising the Township that Rondigo would not be able to submit site plans for the

June Planning Commission meeting due to the need to complete the wetlands delineation work and

that Rondigo hoped to submit plans for the July meeting.

E. Rezoning of the Blue Star Property

       At some point in 2005, in order to comply with the amended ordinance, Rondigo decided to

purchase an adjacent parcel of land, known as the Blue Star property, which also was zoned

industrial. Meanwhile, in March 2005, Casco began the process of rezoning property in the

southwestern corner of Casco Township, including the Blue Star property, from industrial to


                                                 7
commercial. The rationale for this decision is disputed by the parties. Rondigo claims that the

Township decided to rezone the property only after it learned of Rondigo’s plan to purchase the

property when the then-owner, Michael DesJardine, requested that Casco remove a notice of lis

pendens from the property. The only evidence cited to support this claim, however, while

establishing that Township Supervisor Holk did learn of Rondigo’s plan to purchase the property

when DesJardine requested removal of the lis pendens, does not establish that this was the

motivation for the rezoning or even that Holk learned of Rondigo’s plans before the rezoning process

had begun. ROA Vol. II at 179 (Holk Dep. at 65) (stating that she believes she learned of Rondigo’s

plan “near the end of 2005,” which was after the rezoning was complete).

       Casco, on the other hand, maintains that the rezoning of the Blue Star property was merely

one part of a rezoning encompassing several properties and was consistent with the Township’s

master land use plan. This is supported by a memorandum prepared by Birchler in November 2006.

On March 11, 2005, the Township Clerk authored a letter regarding the rezoning of four parcels of

property from industrial to general business and recreational open space. The letter gave notice of

the proposed rezoning and of a public hearing scheduled for April 19, 2005.

       This notice was sent to several adjoining property owners, including Rondigo and

DesJardine. Rondigo claims that it never received this notice because the notices for Rondigo and

DesJardine, as well as another landowner, all were sent to the wrong address. There is no evidence,

however, that the address listed on the notice letter was not the correct address for Rondigo. The

only evidence offered in support of Rondigo’s claim is Michaels’s deposition testimony that she did

not recall how she learned of the rezoning, and the testimony of Frederick Thompson, the principal

of Indian Summer, stating that he had not received any zoning-change notices from Casco in the past


                                                 8
two years. There is no evidence, however, that Indian Summer was even an adjoining landowner

who would be entitled to individual notice, and neither Thompson nor Indian Summer appear on the

list of property owners to whom notice was mailed. Notice of the hearing also was published in the

The North Macomb Voice newspaper sometime before April 20, 2005.

       The Casco Board of Trustees adopted the proposed rezoning on June 7, 2005. On October

4, 2005, Casco’s attorney wrote to Rondigo’s attorney advising him that Casco had learned that

Rondigo was planning to purchase the Blue Star property and informing him that the property was

zoned commercial and also was subject to the terms of a permanent injunction previously entered

in St. Clair County Circuit Court. It does not appear that Rondigo actually purchased the Blue Star

property until almost one year later, as the only evidence reflecting Rondigo’s ownership of the

property is a memorandum of land contract, signed by Michaels and DesJardine, dated August 10,

2006, and recorded with the county register of deeds on September 8, 2006.

F. Rondigo’s Resubmittal and Subsequent Actions

       Meanwhile, on July 13, 2005, Rondigo submitted revised applications for special land use

and site plan approval, to be subject to the new composting standards, and asked for consideration

at the August Planning Commission meeting. On August 16, 2005, Birchler completed a review of

the applications, again recommending that the applications not be approved and citing several issues

to be addressed. The same day, Rondigo submitted revised construction plans to the Drain

Commission.

       On September 19, 2005, Casco’s independent composting engineer completed a review of

the site plans. He recommended denial of the applications but proposed actions to address each

problem, focusing on ensuring low-odor operations. On the same day, the Drain Commission


                                                 9
completed its review and stated several issues that would need to be addressed before it would give

approval. A public hearing was held on September 20, 2005, at which several community members

expressed objections to the composting facility.

       On September 23, 3005, Rondigo filed with the Casco zoning board of appeals requests for

three variances from the composting ordinance. All three requests were denied by the board.

       On October 6, 2005, Rondigo’s attorney wrote to the Planning Commission addressing the

issues raised by Birchler and the independent composting expert. The letter stated that Rondigo “is

not asking for approval of its Application at this time. It simply wants to update the Commissioner

of the status of its Application.” ROA Vol. I at 869.

       At the November 15, 2005, meeting of the Planning Commission, the outstanding issues were

discussed and the Commission tabled Rondigo’s applications until Rondigo requested to be placed

back on the agenda. Rondigo never made such a request.

G. District Court Proceedings

       On December 13, 2005, Rondigo filed this lawsuit against Casco, alleging claims under

§ 1983 for violation of equal protection, substantive and procedural due process, and First

Amendment rights and alleging state-law claims of fraudulent misrepresentation, negligent

misrepresentation, and silent fraud. Casco filed a motion for summary judgment in April 2007. On

March 28, 2008, the district court entered an order granting summary judgment for Casco on all

claims.1 Rondigo filed a timely appeal.




       1
         Because Rondigo did not address the state-law claims in its response to Casco’s motion for
summary judgment, the district court considered them waived. Rondigo does not appeal this aspect
of the district court’s order.

                                                10
                                          II. ANALYSIS

A. Standard of Review

       We review de novo the district court’s grant of summary judgment. Hamilton v. Gen. Elec.

Co., 556 F.3d 428, 433 (6th Cir. 2009). Summary judgment is appropriate only when “the pleadings,

the discovery and disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(c). In reviewing the grant of summary judgment, we must “view all facts and inferences in the

light most favorable to the non-moving party.” Hamilton, 556 F.3d at 433. “[T]here can be ‘no

genuine issue as to any material fact’” when “the nonmoving party has failed to make a sufficient

showing on an essential element of her case with respect to which she has the burden of proof.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

B. Equal Protection

       Rondigo argues that Casco’s actions violated Rondigo’s right to equal protection by

enforcing the zoning laws against Rondigo but not enforcing these laws against Indian Summer.

Under the Equal Protection Clause, “[t]he states cannot make distinctions which either burden a

fundamental right, target a suspect class, or intentionally treat one differently from others similarly

situated without any rational basis for the difference.” Radvansky v. City of Olmsted Falls, 395 F.3d
291, 312 (6th Cir. 2005). Rondigo’s equal-protection claims are based on the second ground, that

Casco discriminated against Rondigo based on the gender of its principal, Delores Michaels, and the

third ground, otherwise known as a “class-of-one” theory. Both of these claims, however, stem from

the allegation that Rondigo was treated differently than Indian Summer, which Rondigo asserts was

a similarly situated entity. Because we conclude that Rondigo and Indian Summer were not similarly


                                                  11
situated, we conclude that the district court did not err in granting summary judgment on Rondigo’s

equal-protection claims.2

       To establish its gender-discrimination claim, Rondigo urges us to apply the burden-shifting

framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), which is used for

disparate-treatment claims under Title VII of the Civil Rights Act of 1964. See, e.g., Smith v. City

of Salem, 378 F.3d 566, 577 (6th Cir. 2004); Lautermilch v. Findlay City Sch., 314 F.3d 271, 275

(6th Cir. 2003). Under this framework, the plaintiff has the burden of establishing a prima facie case

of discrimination. Blair v. Henry Filters, Inc., 505 F.3d 517, 524 (6th Cir. 2007). “Generally, at the

summary judgment stage, a plaintiff’s burden is merely to present evidence from which a reasonable

jury could conclude that the plaintiff suffered an adverse employment action ‘under circumstances

which give rise to an inference of unlawful discrimination.’” Id. at 528 (quoting Texas Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)). Such an inference generally requires that the

plaintiff prove that it was treated differently than a similarly situated entity who was not a member

of the protected class. See, e.g., Wright v. Murray Guard, Inc., 455 F.3d 702, 707 (6th Cir. 2006).

Similarly, where an equal-protection claim is not based on the government’s burdening of a

fundamental right or targeting of a suspect class, the Supreme Court has “recognized successful

equal protection claims brought by a ‘class of one,’ where the plaintiff alleges that she has been

intentionally treated differently from others similarly situated and that there is no rational basis for



       2
         Rondigo argues that the district court erred in finding that Rondigo had not met the finality
requirement applicable to certain equal-protection claims. “Where a plaintiff challenges a zoning
regulation ‘as applied,’ as opposed to making a facial challenge to the regulation, the courts have
held that the Williamson final decision requirement must be met.” Seguin v. City of Sterling Heights,
968 F.2d 584, 588 (6th Cir. 1992). Because, however, we conclude that Rondigo’s equal-protection
claims are meritless, we need not decide whether the finality requirement was met.

                                                  12
the difference in treatment.” Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000); accord

Engquist v. Or. Dep’t of Agric., --- U.S. ---, 128 S. Ct. 2146, 2153 (2008). Therefore, both of

Rondigo’s claims are based on the argument that Indian Summer and Rondigo were similarly

situated.

        Rondigo’s argument, however, is belied by the facts of this case. In determining whether

entities are similarly situated, the court should “not demand exact correlation, but should instead

seek relevant similarity.” Perry v. McGinnis, 209 F.3d 597, 601 (6th Cir. 2000). There are very

relevant differences between Rondigo and Indian Summer. Rondigo was an entity attempting to

begin a composting operation in Casco, whereas Indian Summer had been operating since before

composting standards were enacted in 1990 and therefore was a nonconforming use, exempt from

these standards. Casco further points out that Indian Summer was subject to a consent decree

entered into in 1993, making it subject to different regulations than Rondigo.

        Rondigo argues that Indian Summer was similarly situated, because Indian Summer had lost

its nonconforming use by making multiple changes to its operation over the years. Rondigo’s

primary evidence in support of this assertion is the deposition of Indian Summer’s principal,

Frederick Thompson, who testified that Indian Summer had made various improvements to the

operation, including moving the operation to a different portion of the property when part of the land

was sold. According to Rondigo, this violated Casco’s nonconforming-use ordinance, which states,

“No such nonconforming use shall be moved in whole or in part to any other portion of the lot or

parcel occupied by such use.” ROA Vol. II at 391 (Nonconforming Use Ordinance). Rondigo

admitted at oral argument that violation of this ordinance does not cause an entity to lose

nonconforming-use status automatically; some further government action is required. It is clear,


                                                 13
however, that Casco believed Indian Summer was a nonconforming use. The Township Supervisor,

Karen Holk, testified that it was her opinion that Indian Summer was “an existing non conforming

use that was legal at the time.” ROA Vol. II at 178 (Holk Dep. at 61). The Chair of Casco’s

Planning Commission, William Ruemenapp, also testified that he believed that Indian Summer was

“grandfathered” because composting was not a special land use before 1990. ROA Vol. II at 301

(Ruemenapp Dep. at 12). This determination was consistent with Michigan’s Township Zoning Act

in effect at the time, which mandated that local zoning ordinances preserve a property owner’s right

to “reconstruction, extension, or substitution of nonconforming uses upon reasonable terms.” Mich.

Comp. Laws § 125.286 (repealed 2006); see also Century Cellunet of S. Mich. Cellular, Ltd. P’ship

v. Summit Twp., 655 N.W.2d 245, 250 (Mich. Ct. App. 2002) (holding that the Township Zoning

Act “requires a township to permit completion, restoration, reconstruction, extension, or substitution

of nonconforming uses upon reasonable terms”). The composting standards did not apply to Indian

Summer, as a nonconforming use, in the same way that they would apply to a new proposed

operation such as Rondigo. Overall, Rondigo has not raised a genuine issue of fact as to whether

Rondigo and Indian Summer were similarly situated with respect to application of the composting

ordinance.

       Rondigo also appears to make a facial challenge to the amended composting standards,

arguing that the amended ordinance “was specifically designed to prevent plaintiffs’ intended use

of the land.” Rondigo Br. at 35. Rondigo, however, offers no evidence of this motivation. Although

it appears that Rondigo’s applications did bring to light problems with the old composting standards,

this does not mean that Casco had no rational basis for updating the ordinance. Both Holk and a

planner with Birchler explained that the amendments were intended to update old standards. Holk


                                                 14
further testified that she believed Rondigo was no longer seeking approvals for its operation, and this

testimony is supported by the letter from Rondigo’s attorney offering to sell the Bethuy Road

property. Moreover, it was not irrational for Casco to consider the plans recently submitted by

Rondigo in crafting the guidelines, as these plans would have pointed out problem areas in the

existing standards. Rondigo simply has not presented evidence from which a reasonable jury could

conclude that the composting standards discriminated against Rondigo without a rational basis.

C. Substantive Due Process

       We also conclude that the district court did not err in granting summary judgment on

Rondigo’s substantive-due-process claims. In the zoning context, to state a claim of substantive due

process, “a plaintiff must establish that (1) a constitutionally protected property or liberty interest

exists, and (2) the constitutionally protected interest has been deprived through arbitrary and

capricious action.” Braun v. Ann Arbor Charter Twp., 519 F.3d 564, 573 (6th Cir. 2008). “Property

rights are created and defined by independent sources such as state law and not by the Constitution.”

Id. Rondigo claims that Casco violated Rondigo’s substantive-due-process rights by arbitrarily and

capriciously depriving Rondigo of its interests in obtaining a special land use permit, in the existing

composting standards, and in the zoning of the Blue Star property as industrial.

       1. Special Land Use Approval

       To establish a property interest in the particular use of its land, the plaintiff “must prove that

[the government body] did not have the discretion to deny [the plaintiff’s requested use] if he

complied with certain minimum, mandatory requirements.” Silver v. Franklin Twp., Bd. of Zoning

Appeals, 966 F.2d 1031, 1036 (6th Cir. 1992). The district court found, and Casco does not dispute,

that Rondigo did have a property interest in the use of its land as proposed in the special land use


                                                  15
application, because the approval of a special land use application is not a matter of discretion under

Michigan law when certain standards have been met.

       Rondigo argues that the district court erred in finding no question of fact as to whether Casco

was arbitrary and capricious in requiring repeated revisions to the site plan. This argument must fail.

Casco provided Rondigo with reasons for Casco’s failure to approve the applications at every step

of the proceedings, providing specific issues remaining to be addressed. Given the public concern

expressed at the hearings, it was reasonable for Casco to scrutinize carefully Rondigo’s applications.

Even Rondigo’s own expert recognized that Casco’s concerns were legitimate:

                I have reviewed [Casco’s independent composting expert’s] review of the
       proposed “Bethuny Road” [sic] composting facility . . . . At this point, I would not
       consider it as a negative review. Primarily, [the expert] is recommending that you
       provide Casco Township with more details about the site and how you plan to
       operate it and market the product. That does not seem unreasonable to me, looking
       at it from the Township’s perspective. Most of the details that he is asking for are
       reasonable. If I were in the Township boards’ collective shoes, I would not accept
       your composting experience as enough proof that things will go smoothly. They
       have already heard testimony from your neighbors that maybe it won’t.

ROA Vol. I at 655 (Rynk Email 12/1/2004). Aside from the fact that the approval process took a

long time, Rondigo provides no evidence that Casco’s requests for further reviews were arbitrary and

capricious.

       2. Composting Standards

       The district court found that Rondigo did not have a protected property interest in using its

land for composting under the ordinance, because approval of composting activity is a matter of the

discretion of the Planning Commission. As the district court noted, § 10.03K of the zoning

ordinance states that composting facilities “may be permitted in Industrial districts only, subject to

the issuance of a Special Land Use Permit and compliance with the following conditions and


                                                  16
standards.” ROA Vol. I at 508-09 (1990 Composting Ordinance). Rondigo’s brief, however,

entirely ignores the requirement that Rondigo have a property interest in using its land for

composting under the ordinance in order to state a due-process claim, arguing only that Casco’s

amendment of the composting standards was arbitrary and capricious. Because a property interest

is a necessary element of the claim, and Rondigo does not contest the district court’s finding that it

had no cognizable property interest under the ordinance’s composting standards, we consider the

issue waived and affirm the district court on this claim. See Golden v. Comm’r, 548 F.3d 487, 493

(6th Cir. 2008).

       3. Zoning of the Blue Star Property

       Regarding the zoning of the Blue Star property, Rondigo had no protected interest because

it did not own the property until almost one year after it was rezoned. Although “[a] property owner

arguably has a property right where the government rezones an existing property,” Braun, 519 F.3d

at 573, this interest generally does not attach to property that is owned by someone else. In fact, at

the time the land was purchased by Rondigo in 2006, Rondigo already knew of the rezoning.

Further, under Michigan law, an interest in an existing zoning ordinance vests only when a building

permit has been issued to the owner of the property before the rezoning and substantial work has

been done on the property. City of Lansing v. Dawley, 225 N.W. 500 (Mich. 1929); Schubiner v.

W. Bloomfield Twp., 351 N.W.2d 214 (Mich. Ct. App. 1984).

       Rondigo merely asserts that the evidence shows that Casco knew of Rondigo’s plans to

purchase the property when Casco decided to rezone the property, but offers no evidence to support

this claim. The testimony of Karen Holk, cited by Rondigo, does not show that the rezoning

occurred after Holk learned of the planned purchase. Even if, however, the rezoning decision was


                                                 17
spurred by Rondigo’s plans to purchase, this would not change the fact that Rondigo did not have

a property interest in the particular use of land that it did not even own. Rondigo offers no authority

to support the proposition that a property interest vests when one makes plans to purchase land.

Rondigo has not raised a genuine issue of material fact as to whether it had the requisite property

interest to challenge the zoning classification of the Blue Star property.

       For these reasons, summary judgment was properly awarded to Casco on Rondigo’s claims

of denial of substantive due process.

D. Procedural Due Process

       Rondigo also claims denial of procedural due process, asserting that Casco deprived Rondigo

of its property interest in composting both through the ordinance amendments and in the industrial

zoning of the Blue Star property without proper notice. We conclude that the district court did not

err in granting summary judgment on Rondigo’s procedural-due-process claims. “When an

individual is deprived of a protected property or liberty interest, ‘procedural due process generally

requires that the state provide a person with notice and an opportunity to be heard’ before such a

deprivation occurs.” Braun, 519 F.3d at 572. As discussed above, Rondigo has not challenged the

district court’s finding that it had no property interest affected by the ordinance amendments, and

Rondigo has not established that it had a property interest in the Blue Star property at the time of the

rezoning. Because the presence of a protected liberty or property interest is a necessary element of

a procedural-due-process claim, we conclude that Rondigo has not established a genuine issue of

material fact as to whether its right to procedural due process was violated.




                                                  18
E. First Amendment

       Finally, Rondigo claims that Casco violated its constitutional rights by retaliating against

Rondigo for Rondigo’s participation in conduct protected by the First Amendment. We conclude

that the district court did not err in granting summary judgment to Casco on this claim. To state a

claim for retaliation, a plaintiff must establish three elements:

       (1) the plaintiff engaged in protected conduct; (2) an adverse action was taken against
       the plaintiff that would deter a person of ordinary firmness from continuing to engage
       in that conduct; and (3) there is a causal connection between elements one and
       two—that is, the adverse action was motivated at least in part by the plaintiff's
       protected conduct.

Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc). “Moreover, the plaintiff must

be able to prove that the exercise of the protected right was a substantial or motivating factor in the

defendant’s alleged retaliatory conduct.” Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001).

“If the plaintiff meets this burden, the burden of production shifts to the defendant.” Jenkins v. Rock

Hill Local Sch. Dist., 513 F.3d 580, 586 (6th Cir. 2008). If, however, “the defendant can show he

would have taken the same action in the absence of the protected activity, he is entitled to summary

judgment.” Id.

       Rondigo argues that it engaged in protected activity by expressing to Casco Rondigo’s intent

to seek redress for alleged constitutional violations and that Casco retaliated by filing an unnecessary

suit against Rondigo in state court seeking to enjoin composting activities on Rondigo’s property,

by rezoning the Blue Star property, and by reactivating a suit against DesJardine, the then-owner of

the Blue Star property.

       Rondigo has not presented evidence sufficient to meet the requirements of Thaddeus-X.

First, regarding protected conduct, Rondigo merely alleges that it expressed to Casco its intent to


                                                  19
seek redress for constitutional violations. Even if the holding of an intent to engage in litigation was

protected conduct, Rondigo provides no evidence that this intent was communicated to Casco or that

Casco had any knowledge of this intent before this suit was filed on December 16, 2005, long after

any of the allegedly retaliatory conduct occurred. Without knowledge of the protected conduct, such

conduct could not have been a motivating factor in any of Casco’s alleged retaliatory action. See

Thaddeus-X, 175 F.3d at 387 n.3. Further, Rondigo presents no evidence indicating that Rondigo’s

lawsuit, or threatened lawsuit, was a substantial motivating factor in any of Casco’s decisions.

                                        III. CONCLUSION

       For these reasons, we AFFIRM the district court’s grant of summary judgment in favor of

Casco Township.




                                                  20